     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 1 of 58




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



CARNELL HUNNICUTT,

       Plaintiff,

v.                                                        Civ. No. 18-619 JCH/GBW

RAYMOND SMITH, et al.,

       Defendants.



           PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the undersigned, pursuant to Senior Judge

Herrera’s order of reference (doc. 27), on Defendant Mindy Lewis-Ortega’s and the GEO

Defendants’1 Motions for Summary Judgment (docs. 32, 36), Plaintiff’s motions to deny

or stay the summary judgment motions until discovery is complete (docs. 38, 46),

Defendant German Franco’s Motion to Dismiss (doc. 53), the GEO Defendants’ Motion

to Strike Plaintiff’s Motion in Opposition to Defendants [sic] Motion for Summary

Judgment and Affidavit (doc. 56), Plaintiff’s Motion for Leave to File Surreply to

Defendant GEO [sic] and Defendant [Lewis-]Ortega’s Motion[s] for Summary Judgment

(doc. 59), Plaintiff’s Motions for Sanctions (doc. 60), Jason Helmstetler’s Motion for

Joinder (doc. 34), and Plaintiff’s Motion in Support to [sic] Motion for Joinder (doc. 47).



1The GEO Defendants are the GEO Group, Inc. (“GEO Group”), Raymond Smith, D. Vasquez, Eddie
Solomon, and Moriama Valeriano.
      Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 2 of 58




        Having reviewed the motions and their related briefing (docs. 35, 37, 44, 48, 49,

51, 52, 57, 58, 61, 66, 68, 69, 70, 71, 74, 75, 76)2 and being full advised in the premises, I

RECOMMEND that the Court do the following: (i) CONVERT Defendant Mindy Lewis-

Ortega’s and the GEO Defendants’ Motions for Summary Judgment into motions to

dismiss and DENY them; (ii) DENY as MOOT Plaintiff’s motions to deny or stay the

summary judgment motions pending discovery; (iii) GRANT Defendant Franco’s

Motion to Dismiss and DISMISS WITH PREJUDICE all Plaintiff’s claims against him;

(iv) DENY as MOOT the GEO Defendants’ Motion to Strike and Plaintiff’s Motion for

Leave to File Surreply; (v) DENY Plaintiff’s Motion for Sanctions; (vi) CONSTRUE Jason

Helmstetler’s Motion for Joinder as a motion to intervene and DENY it; and (vii) DENY

Plaintiff’s Motion in Support of Joinder.

        I FURTHER RECOMMEND that the Court (i) VACATE IN PART its order (doc.

26), dated November 12, 2020, finding that all the claims in the Amended Complaint

survive preliminary screening under 28 U.S.C. § 1915A; (ii) DISMISS WITH PREJUDICE

all Plaintiff’s claims against Defendants Lewis-Ortega, Valeriano, and GEO Group and

Plaintiff’s First Amendment claims against Defendants Vasquez and Solomon pursuant

to 28 U.S.C. § 1915A for not stating a claim on further review; and (iii) ORDER


2 I have not considered the surreply and supporting affidavit that Plaintiff twice filed in response to
Defendant Mindy Lewis-Ortega’s and the GEO Defendants’ motions for summary judgment (docs. 54, 55,
63, 64) or his surreply to the GEO Defendants’ Motion to Strike (doc. 73) since they were filed without
leave of the court. See D.N.M.LR-Civ. 7.4(b) (“The filing of a surreply requires leave of the Court”).
While Plaintiff is pro se, “he must comply with the same rules of procedure as other litigants.” Requena v.
Roberts, 893 F.3d 1195, 1205 (10th Cir. 2018).

                                                     2
       Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 3 of 58




  Defendants Smith, Solomon, and Vasquez to file a Martinez report pursuant to Martinez

  v. Aaron, 570 F.2d 317, 320 (10th Cir. 1978) on Plaintiff’s remaining Eighth Amendment

  and negligence claims against them.

I.    BACKGROUND3

      A. ALLEGED EXPOSURE TO CRYSTALLINE SILICA

         From August 2016 through February 2018, Defendant Raymond Smith (the

  acting warden at Lea County Correctional Facility (“LCCF”)) detailed Plaintiff to a

  cleaning crew and had him remove paint containing crystalline silica from the facility’s

  doors in preparation for upcoming audits. See doc. 22 at ¶¶ 3, 12, 44, 65. Defendant

  Eddie Solomon (the LCCF physical plant manager) oversaw the cleaning crew’s day-to-

  day operations and provided it with scrapers and other tools to remove the paint. Id. at

  ¶¶ 5, 13, 22. Defendant D. Vasquez (the LCCF Fire Safety Manager) periodically

  assisted in this oversight. See id. at ¶¶ 4, 30–31, 44.

         When the cleaning crew was formed, Defendant Solomon had safety sheets

  about the paint, which stated that it contained crystalline silica, a mineral that poses

  health risks when inhaled. Id. at ¶¶ 13–14. He did not share this information with

  Plaintiff and the cleaning crew, train them on how to remove paint without inhaling

  this substance, or provide them with protective equipment. See id. at ¶¶ 13–16.




  3The statements in parts A and B are allegations, pulled from the Amended Complaint without comment
  as to their ultimate veracity.

                                                   3
      Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 4 of 58




       As a member of the cleaning crew,4 Plaintiff worked up to eight hours a day

grinding and scraping paint off doors in LCCF housing units and facilities. Id. at ¶ 23.

The scraping and grinding covered him from head to toe in crystalline silica dust. Id. at

¶ 29. It also generated, and exposed other prisoners and LCCF staff to, clouds of this

dust that lingered for hours and covered surfaces, including phones, window ledges,

and tables where prisoners dined. Id. at ¶¶ 23, 27–28.

       Sometime in August 2016, Plaintiff requested Defendants Smith and Solomon to

provide him and the cleaning crew with safety goggles and masks to protect them from

the dust. See id. at ¶ 17. As a result, through October 2016, Plaintiff and the cleaning

crew “were issued work gloves, wraparound safety glasses and masks (that were made

for light painting projects).” Id. at ¶ 19. This equipment, however, did not prevent the

dust from getting in their noses or eyes. See id. at ¶ 29. Therefore, Plaintiff asked

Defendant Solomon to provide him and the cleaning crew with respirators, goggles,

disposable clothing, and dust masks like those worn by LCCF staff, but Defendant

Solomon declined to do so. Id. at ¶¶ 20–21, 23.

       Prisoners’ exposure to the crystalline silica dust prompted them to file numerous

complaints and grievances. Id. at ¶ 34. One of these prisoners, Donte Powell, told

Defendants Smith, Solomon, Mindy Lewis-Ortega (the LCCF Health Service




4Other than Plaintiff, the composition of the cleaning crew changed from August 2016 to February 2018.
See doc. 22 at ¶¶ 18, 28–29, 63.

                                                   4
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 5 of 58




Administrator), and Moriama Valeriano (the LCCF grievance coordinator), other LCCF

staff, and LCCF prisoners that the dust contained crystalline silica. Id. at ¶ 24. In

response, Defendants Smith and Vasquez twice “shook-down” Mr. Powell’s cell and

confiscated his material on crystalline silica and evidence of paint grinding. Id. at ¶ 25.

Defendants Smith and Solomon also directed Plaintiff to continue to remove paint from

LCCF facilities but not grind the paint off doors in Mr. Powell’s housing pod until

things “cooled off.” Id. at ¶ 26.

       At some point, Mr. Powell informed Plaintiff that the paint and the dust

generated by its removal contained crystalline silica, that inhalation of this mineral

could cause lung cancer, and that Plaintiff and the other members of the cleaning crew

needed training to remove the paint safely. Id. at ¶¶ 32–33. This information prompted

Plaintiff to reiterate his request to Defendants Smith and Solomon for a respirator,

goggles, and protective clothing. Id. at ¶ 32. Again, these Defendants refused it. Id.

       Eight months after joining the cleaning crew, Plaintiff filed an informal

complaint about the inadequate protective equipment that he had received to remove

the paint. Id. at ¶¶ 38–39. On April 21, 2017, Defendant Solomon gave Plaintiff and the

cleaning crew one pair of goggles and one respirator to share. Id. at ¶ 40. Plaintiff then

filed a grievance about the inadequate protective equipment. See id. at ¶ 56. Defendant

Valeriano responded to it by stating that Defendant Vasquez would conduct safety

classes about paint removal. Id. at ¶ 57. Plaintiff appealed the resolution of this


                                             5
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 6 of 58




grievance to Defendant Franco, who affirmed it without any investigation. Id. at ¶¶ 61–

62. No safety classes or training were ever conducted. Id. at ¶ 58.

       While Plaintiff’s informal complaint and grievance were pending, Defendants

Smith and Solomon ordered him and the cleaning crew to remove paint from the doors

in the medical unit. Id. at ¶ 41. Removing paint in this enclosed area created clouds of

crystalline silica dust that covered Plaintiff. Id. at ¶¶ 41, 44. Plaintiff also inhaled this

dust because he and the cleaning crew had to share a single respirator. Id. at ¶ 41.

During this time, Plaintiff’s exposure to crystalline silica exceeded the Occupational

Safety and Health Administration’s (“OSHA”) permissible exposure limit for an eight-

hour shift. Id. at ¶ 43. On several occasions, LCCF medical staff had the cleaning crew

pause its work to allow the dust to settle. Id. at ¶¶ 42–43. During this time, Defendants

Solomon and Vasquez periodically checked in on Plaintiff and the cleaning crew and

saw that they were covered in crystalline silica dust and that poor ventilation was

causing clouds of dust to gather. Id. at ¶ 44.

       Then, from September 2017 to February 2018, Defendant Solomon had Plaintiff

and the cleaning crew grind paint off the showers in housing unit 1-A to prepare it for

an upcoming audit. Id. at ¶¶ 63, 65. Initially, Defendant Solomon detailed two

members of his maintenance crew to help, but these members quit after one day to

escape from the clouds of crystalline silica dust that the job generated. Id. at ¶¶ 63–64.




                                               6
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 7 of 58




       Sometime between August 2016 and February 2018, a LCCF staff member

reported the crystalline silica dust to OSHA, which conducted an inspection. Id. at ¶ 72.

During the inspection, Defendants Smith and Solomon directed Plaintiff and the

cleaning crew to stop removing paint and hide their supplies in an electrical room. Id.

Once the OSHA inspectors departed, Defendants Smith and Solomon had Plaintiff and

cleaning crew resume their work. Id. Eventually, Defendant Smith left LCCF and

Defendant Solomon disbanded the cleaning crew. Id. at ¶ 68.


   B. ALLEGED DENIAL OF MEDICAL CARE

       Around the time that Mr. Powell briefed Plaintiff on the dangers of crystalline

silica, Plaintiff began to suffer from nosebleeds and coughing fits from having inhaled

it. Id. at ¶ 38. Over time, his symptoms worsened to include shortness of breath,

fatigue, and “blood in his mucus membranes.” Id. at ¶ 46. He filed several medical

requests to be checked and treated for exposure to this substance, but only saw the

acting physician twice. Id. at ¶¶ 47, 49–52. On the first visit, in April 2017, the

physician examined his lungs, informed him that his chest was congested, and

suggested that he exercise more. Id. at ¶ 47. On the second visit, a month later, the

physician reexamined his lungs, expressed concern that Plaintiff was trying to file a

class action lawsuit because numerous other prisoners had been going to medical for

exposure to crystalline silica, and told him that his lungs “were clear.” Id. at ¶¶ 48–49.




                                              7
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 8 of 58




As of April 2019, Plaintiff still suffers from a cough, heart palpitations, and shortness of

breath that he attributes to his exposure to crystalline silica. Id. at ¶ 71.

       Plaintiff filed an informal complaint about not receiving a lung screening for

crystalline silica. See id. at ¶¶ 52, 55. He received a response from Defendant Lewis-

Ortega in which she stated that the physician had noted clear lung sounds, and

concluded, based on this finding, that no further testing was needed. Id. at ¶ 55.

Plaintiff then filed a grievance on this issue, which Defendant Valeriano denied. Id. at ¶

59. Plaintiff then appealed the denial to Defendant German Franco, who affirmed it

without an investigation. Id. at ¶ 60.


   C. PROCEDURAL HISTORY

       Plaintiff then filed a complaint against all Defendants in the Fifth Judicial District

Court of New Mexico. Doc. 1-1. On June 29, 2018, Defendant Lewis-Ortega removed

the complaint to this Court. Doc. 1. On March 22, 2019, the Court dismissed Plaintiff’s

complaint without prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915A,

gave him thirty days to file an amended complaint, and warned him that it would

dismiss the amended complaint without further notice if it failed to state a cognizable

claim. Doc. 21 at 8–9.

       On April 5, 2019, Plaintiff filed an Amended Complaint, the operative complaint

in this matter. Doc. 22. Construed liberally, the Amended Complaint asserts nine

claims against different combinations of Defendants in both their individual and official

                                               8
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 9 of 58




capacities: (1) Eighth Amendment claims against Defendants Smith, Solomon, and

Vasquez for disregarding New Mexico Corrections Department Policy CD-100700(Q)

and exposing Plaintiff to crystalline silica by having him remove paint containing it

without training or adequate protective gear, id. at ¶¶ 73, 75, A.1; (2) negligence claims

against these three Defendants for exposing Plaintiff to crystalline silica by having him

remove the paint in this manner, id. at ¶ 73, A.1; (3) Eighth Amendment claims against

Defendants Valeriano and Lewis-Ortega for not curbing Plaintiff’s exposure to

crystalline silica by reporting it to the GEO Group’s corporate office, OSHA, or the New

Mexico Health Department, id. at ¶¶ 74, A.2; (4) an Eighth Amendment claim against

Defendant Lewis-Ortega for not providing Plaintiff with access to medical treatment, id.

at ¶¶ 76, A.3; (5) First Amendment claims against Defendants Valeriano, Vasquez,

Lewis-Ortega, and Solomon for colluding to downplay Plaintiff’s exposure to

crystalline silica during the grievance process, see id. at ¶¶ 55–59, 77, A.4; (6) Eighth

Amendment claims against these four Defendants for this collusion, see id.; (7)

negligence claims against these four Defendants for this collusion, see id.; (8) an Eighth

Amendment claim against Defendant GEO Group for failing to train and supervise its

employees properly, id. at ¶¶ A.6, B.4; and (9) an Eighth Amendment claim against

Defendant Franco for affirming the denials of Plaintiff’s grievances without

investigating his exposure to crystalline silica, id. at ¶¶ 60, 78, A.5, B.3.




                                               9
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 10 of 58




       On November 12, 2020, the Court reviewed the Amended Complaint pursuant to

28 U.S.C. § 1915A, found that it—as a whole—stated a claim for relief, and directed

Defendants to answer it. Doc. 26. On December 11, 2020, the GEO Defendants and

Defendant Lewis-Ortega did so. Docs. 30, 31. On February 16, 2021, Defendant Franco

filed a motion to dismiss the claim against him for failure to state a claim for relief. Doc.

53. Plaintiff responded to this motion on March 10, 2021. Doc. 57. Two weeks later,

Defendant Franco replied, doc. 61, completing briefing on this motion.

       Meanwhile, on December 16, 2020, Jason Helmstetler (another prisoner exposed

to crystalline silica at LCCF) filed a motion for joinder. Doc. 34. On December 30, 2020,

the GEO Defendants and Defendant Lewis-Ortega filed responses in opposition. Docs.

35, 37. On January 19, 2021, Plaintiff filed a response and a motion in support. Docs. 47,

48. On February 2, 2021, Defendant Lewis-Ortega and the GEO Defendants filed

responses in opposition to Plaintiff’s motion in support. Doc. 51, 52. Briefing was

complete on Mr. Helmstetler’s motion for joinder and Plaintiff’s motion in support of

joinder on February 2, 2021, and February 16, 2021, respectively when the deadlines for

their respective replies passed without a reply being filed. See D.N.M.LR-Civ 7.1(b).

       On December 11, 2020, Defendant Lewis-Ortega moved for summary judgment

on Plaintiff’s Eighth Amendment claims against her, arguing that allegations in the

Amended Complaint establish that Plaintiff voluntarily participated in the cleaning

crew and that his alleged Eighth Amendment violations cannot arise from such


                                             10
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 11 of 58




voluntary participation. Doc. 32. On December 30, 2020, the GEO Defendants moved

for summary judgment on all Plaintiff’s claims against them on the same ground. Doc.

36. On January 4, 2021, and January 19, 2021, respectively, Plaintiff moved to stay the

adjudication of these summary judgment motions pursuant to Federal Rule of Civil

Procedure 56(d) until he had completed discovery about other prisoners’ exposure to

crystalline silica, the medical care that other prisoners had received for this exposure,

and grievances related to their exposure and medical care. Docs. 38, 46. On January 18,

2021, and February 2, 2021, respectively, Defendant Lewis-Ortega and the GEO

Defendants filed combined responses to Plaintiff’s Rule 56(d) motions and replies to

their motions for summary judgment, docs. 44, 49, completing briefing on the latter.

Briefing was complete on Plaintiff’s Rule 56(d) motions on February 1, 2021, and

February 16, 2021, respectively, when the deadlines for him to reply to Defendant

Lewis-Ortega’s and the GEO Defendants’ responses elapsed without him doing so. See

D.N.M.LR-Civ 7.1(b).

       On February 22, 2021, and again on March 29, 2021, Plaintiff filed a response on

the merits of the GEO Defendant’s motion for summary judgment and a supporting

affidavit. Docs. 54, 55, 63, 64. On February 16, 2021, the GEO Defendants moved the

Court to strike the first of these filings as an impermissible surreply to their motion for

summary judgment. Doc. 56. On March 18, 2021, Plaintiff responded to this motion,

doc. 58, and filed a motion for leave to file a surreply to Defendant Lewis-Ortega’s and


                                             11
          Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 12 of 58




      the GEO Defendants’ motions for summary judgment. Doc. 59. On April 1, 2021, the

      GEO Defendants and Defendants Lewis-Ortega responded to Plaintiff’s motion for

      leave to file a surreply, docs. 69, 71, and the GEO Defendants replied to Plaintiff’s

      response to their motion to strike, doc. 66, completing briefing on this motion, see doc. 67.

      On April 21, 2021, Plaintiff filed a surreply to the GEO Defendant’s motion to strike, doc.

      73, and replied to the responses to his motion for leave to file a surreply, docs. 74, 76,

      completing briefing on this motion.

             On March 18, 2021, Plaintiff also filed a motion for Rule 11 sanctions against

      Defendant Lewis-Ortega and the GEO Defendants. Doc. 60. On April 1, 2021, these

      Defendants responded. Docs. 68, 70. On April 21, 2021, Plaintiff replied to Defendants’

      responses, doc. 75, completing briefing on the motion for sanctions.


II.      THE GEO DEFENDANTS’ AND DEFENDANT LEWIS-ORTEGA’S MOTIONS
         FOR SUMMARY JUDGMENT

             Plaintiff’s Amended Complaint seeks damages from, and a declaratory judgment

      against, Defendant Lewis-Ortega and the GEO Defendants in both their individual and

      official capacities. Doc. 22 at ¶¶ 10, A.1–A.4, A.6, B.1–B.4. As noted earlier, he raises

      claims of negligence against Defendants Smith, Solomon, Vasquez, Valeriano, and

      Lewis-Ortega; First Amendment violations against Defendants Solomon, Vasquez,

      Valeriano, and Lewis-Ortega; and Eighth Amendment violations against Defendants

      Smith, Solomon, Vasquez, Valeriano, Lewis-Ortega, and GEO Group. Defendant


                                                    12
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 13 of 58




Lewis-Ortega seeks summary judgment on the Eighth Amendment claims against her

based on Plaintiff’s purported voluntary participation in the cleaning crew. The GEO

Defendants seek summary judgment on all claims against them on the same basis.

Treating those motions for summary judgment as motions to dismiss due to their

exclusive reliance on the pleadings, I conclude that the Court should DENY them since

the Amended Complaint plausibly establishes that Plaintiff’s participation in the

cleaning crew was compulsory.


   A. CONVERSION INTO MOTIONS TO DISMISS

        While Defendant Lewis-Ortega and the GEO Defendants label their motions as

motions for summary judgment, their exclusive reliance on the allegations in the

Amended Complaint makes them the functional equivalent of motions to dismiss for

failure to state a claim. See N. Ark. Med. Ctr. v. Barrett, 962 F.2d 780, 784 (8th Cir. 1992);

Blum v. Morgan Guar. Tr. Co., 709 F.2d 1463, 1466 (11th Cir. 1983); Schwartz v. Compagnie

Gen. Transatlantique, 405 F.2d 270, 273 (2d. Cir. 1968). The Federal Rules of Civil

Procedure do not provide for converting a motion for summary judgment that presents

no matters outside of the pleadings into a motion to dismiss. Cf. Fed. R. Civ. P. 12(d)

(requiring a court to convert a motion to dismiss into a motion for summary judgment if

the motion presents, and the court does not exclude, matters outside the pleadings).

Nonetheless, this Court and other district courts routinely do so. See, e.g., Alberto v.

Sec’y, Wash. Dep’t of Corr., Case No. 5:16-cv-287-LC-GRJ, 2020 WL 5519402, at *2 & n. 3

                                              13
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 14 of 58




(N.D. Fla. July 13, 2020) (unpublished) (gathering cases); Cunningham v. New Mexico,

CIV 13-0142 JP/WPL, 2013 WL 12329145, at *5 (D.N.M. Sept. 5, 2013) (unpublished);

Noriega v. Home Depot, USA, Inc., 11-CV-0091 WPL/WDS, 2011 WL 13284643, at *1

(D.N.M. Oct. 6, 2011) (unpublished).

        Since “conversion is appropriate when the court does not examine extrinsic

evidence, but instead bases its decision solely on the pleadings,” Myers v. Moore, 326

F.R.D. 50, 58 (S.D.N.Y. 2018) (internal brackets omitted), I conclude that the Court

should do so here. Notice to the parties is not required before conversion since it does

not impact the documentation that the parties submit to the Court. Noriega, 2011 WL

13284643, at *1 (citing Katz v. Molic, 128 F.R.D. 35, 38 (S.D.N.Y. 1989)). The effect of this

conversion is to moot Plaintiff’s Rule 56(d) motions for discovery, the GEO Defendants’

motion to strike, and Plaintiff’s motion for leave to file a surreply.


   B. LEGAL STANDARD

       “A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers,” but a “broad reading of

the plaintiff’s complaint does not relieve the plaintiff of the burden of alleging sufficient

facts on which a recognized legal claim could be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991).

       [T]his rule means that if the court can reasonably read the pleadings to state a
       valid claim on which the plaintiff could prevail, it should do so despite the
       plaintiff’s failure to cite proper legal authority, his confusion of various legal

                                              14
      Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 15 of 58




       theories, his poor syntax and sentence construction, or his unfamiliarity with
       pleading requirements.

Id.

       To survive dismissal under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to

relief that is plausible on its face.’” Leverington v. City of Colorado Springs, 643 F.3d 719,

723 (10th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). This standard

does not require “detailed factual allegations,” but does require more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). When applying the

standard, the Court must “assume the truth of all well-pleaded facts in the complaint,

and draw all reasonable inferences therefrom in the light most favorable to the

plaintiffs.” Leverington, 643 F.3d at 723 (quoting Dias v. City & Cnty. of Denver, 567 F.3d

1169, 1178 (10th Cir. 2009)). However, the Court need not accept the truth of any legal

conclusions. Iqbal, 556 U.S. at 678.

       “The plausibility standard is not akin to a ‘probability requirement’ but … [does]

ask[] for more than a sheer possibility that a defendant has acted unlawfully.” Id.

(citing Twombly, 550 U.S. at 556). “[A] well-pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of those facts is improbable, and ‘that a recovery

is very remote and unlikely.’” Twombly, 550 U.S. at 556 (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)). A complaint need only to “raise a right to relief above the

                                               15
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 16 of 58




speculative level . . . on the assumption that all [its] allegations … are true (even if

doubtful in fact).” Id. at 555 (citations omitted). However, “[w]here a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line

between possibility and plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S at 557).


   C. ANALYSIS

       While Defendant Lewis-Ortega and the GEO Defendants correctly argue that

voluntary exposure to crystalline silica is not a constitutional violation, cf. Helling v.

McKinney, 509 U.S. 25, 35 (1993) (holding that unwillingly exposing a prisoner to

unreasonable levels of a carcinogen may violate the Eighth Amendment), they overstate

the degree to which the Amended Complaint pleads the voluntariness of this exposure.

When the allegations therein are construed liberally and read broadly in their proper

context, they establish the plausibility that Defendant Smith ordered Plaintiff to join the

cleaning crew and that Plaintiff’s ongoing participation in the crew was involuntary.

       The Amended Complaint alleges that Defendant Smith created the cleaning crew

and assigned Plaintiff to it and that Defendants Solomon, Smith, and Vasquez ordered

Plaintiff and the cleaning crew to perform various maintenance tasks, including

removing paint containing crystalline silica from LCCF facilities. Doc. 22 at ¶¶ 3, 5, 12,

18, 30–31, 41, 58, 63, 65. There are no specific allegations about the voluntary or

compulsory nature of Plaintiff’s participation in the cleaning crew. Given the setting—a

                                              16
       Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 17 of 58




prison—these allegations are sufficient to demonstrate that Plaintiff’s participation in

the crew and his subsequent exposure to crystalline silica was plausibly compulsory.

        Defendant Lewis-Ortega and the GEO Defendants contend that participation

must have been voluntary since one crew member quit, and Plaintiff threatened to do

so. Doc. 32 at 3 (citing doc. 22 at ¶¶ 18, 20); doc. 36 at 3 (same). However, Plaintiff and

the crew member did so since other prisoners were threatening to harm them for

disturbing their sleep while working at night. Doc. 22 at ¶¶ 18, 20. Given this context,

the quitting and threat to do so do not compel the conclusion that participation in the

crew was voluntary. It is plausible that, given the choice between physical harm and

discipline for quitting the crew, Plaintiff and this crew member preferred the latter.


III.    DEFENDANT FRANCO’S MOTION TO DISMISS AND RESCREENING
        THE AMENDMENT COMPLAINT UNDER 28 U.S.C. § 1915A

        While the Amended Complaint survives the converted motions to dismiss, upon

further review, many of the claims that the Court found to state a claim for relief during

its preliminary screening, see doc. 26, do not do so upon further review. “[T]he wording

of § 1915A does not indicate that a district court may only conduct one review of a

prisoner’s pro se civil action.” McKenzie v. U.S. Dep’t of Justice, 143 F. App’x 165, 168

(11th Cir. 2005) (unpublished). Nor does the “law of the case” doctrine preclude the

Court from revisiting its interlocutory order (doc. 26) that found that each claim in the

Amended Complaint stated a claim for relief. See Been v. O.K. Indus., Inc., 495 F.3d 1217,


                                              17
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 18 of 58




1224–25 (10th Cir. 2007) (“[D]istrict courts generally remain free to reconsider their

earlier interlocutory orders.”); Allison v. Bank One-Denver, 289 F.3d 1223, 1247 (10th Cir.

2002) (“A lower court’s ability to depart from its own prior decisions is discretionary.”).

       Since the adjudication of Defendant Lewis-Ortega’s and the GEO Defendants’

motions affords the Court the opportunity to consider Plaintiffs claims against them in

greater detail, I conclude that the Court should VACATE IN PART its earlier order (doc.

26) and DISMISS WITH PREJUDICE, pursuant to 28 U.S.C. § 1915A, those claims

against these Defendants that, after further review, fail to state a claim upon which

relief may be granted. I further conclude that the Court should GRANT Defendant

Franco’s motion to dismiss and DISMISS WITH PREJUDICE Plaintiff’s claims against

him for failure to state a claim. As the applicable legal standard for this analysis is the

equivalent of that for Defendant Lewis-Ortega’s and the GEO Defendants’ converted

motions to dismiss, I do not repeat it here.


   A. PLAINTIFF’S EIGHTH AMENDMENT INDIVIDUAL CAPACITY CLAIMS

       The Amended Complaint asserts Eighth Amendment claims against each

Defendant for exposing Plaintiff to crystalline silica and a separate Eighth Amendment

claim against Defendant Lewis-Ortega for depriving him of medical care. While

Defendants Smith, Solomon, Vasquez, Lewis-Ortega, Valeriano, and GEO Group are

private actors, see doc. 22 at ¶ 9, the undersigned will assume at this time that their

operation of LCCF makes them persons acting under the color of state law for the

                                               18
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 19 of 58




purposes of § 1983. Phillips v. Tiona, 508 F. App’x 737, 750 (10th Cir. 2013) (unpublished)

(gathering cases for the proposition that the Tenth Circuit has long assumed, but not

decided, that a private prison and its employees act under color of state law for the

purposes of prisoner § 1983 suits); Rosborough v. Mgmt & Training Corp., 350 F.3d 459,

461 (5th Cir. 2003); Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996).

       To state an Eighth Amendment claim against a given defendant under § 1983, the

Amended Complaint must establish not only that a particular Eighth Amendment

violation plausibly occurred but also that the defendant is plausibly liable for it. See

Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008) (“Individual liability under §

1983 must be based on personal involvement in the alleged constitutional violation.”).

The only Eighth Amendment claims for which the Amended Complaint saisfies this

burden are those against Defendants Solomon, Smith, and Vasquez for deliberate

indifference to the substantial risk that exposure to crystalline silica posed to Plaintiff’s

health.


       1. Exposure to Crystalline Silica

       The Amended Complaint claims that all Defendants deprived Plaintiff of his

Eighth Amendment rights by not preventing or responding appropriately to his

exposure to crystalline silica. Eighth Amendment deprivations of this nature have an

objective and a subjective element: (i) exposure to a level of a hazardous substance that

poses an unreasonable risk of serious harm to future health; and (ii) deliberate

                                               19
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 20 of 58




indifference to this risk by a prison official. See Helling, 509 U.S. at 35–36. Beyond these

elements, § 1983 only imposes liability on prison officials that have “’direct personal

responsibility’ for the claimed deprivation.” Durkee v. Minor, 841 F.3d 872, 877 (10th Cir.

2016) (quoting Porro v. Barnes, 624 F.3d 1322, 1327 (10th Cir. 2010)).

       Since the seriousness of the risk to Plaintiff’s future health is common to his

claims against all Defendants, my analysis starts with it. It then proceeds defendant by

defendant to determine whether those that ordered Plaintiff to remove crystalline silica

from LCCF facilities plausibly did so with deliberate indifference to this risk and

whether those who did not so order Plaintiff nonetheless personally participated in

exposing him to this risk with the requisite indifference. It concludes that the

allegations of the Amended Complaint are only sufficient to establish the plausibility of

Defendants Solomon’s, Smith’s, and Vasquez’s liability.


         i.   SERIOUS RISK

       The allegations of the Amended Complaint establish that Plaintiff’s exposure to

crystalline silica plausibly posed an unreasonable risk of serious harm to his future

health. The objective element of an Eighth Amendment violation arising from exposure

to a hazardous substance requires not only “a scientific and statistical inquiry into the

seriousness of the potential harm and the likelihood that such an injury to health will

actually be caused by exposure to [that substance],” but also an “assess[ment of]

whether society considers the risk that the prisoner complains of to be so grave that it

                                             20
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 21 of 58




violates contemporary standards of decency to expose anyone unwillingly to such a

risk.” Helling, 509 U.S. at 36. While the general health risks associated with a substance

are relevant to these inquiries, they are not dispositive. A prisoner must show that his

level of exposure had an attendant risk of serious harm and that, at the time of his

exposure, involuntarily subjecting a person to that risk was intolerable. Durham v.

Hood, 412 F. App’x 127, 130 (10th Cir. 2011) (unpublished).

        It is plausible that Plaintiff’s exposure to crystalline silica satisfies this standard.

Exposure to airborne particles of a known human lung carcinogen poses a risk of

serious harm to future health where “the intensity and duration of the exposure [are]

both … significant.” Templeton v. Anderson, 607 F. App’x 784, 787 (10th Cir. 2015)

(unpublished) (friable asbestos). While Plaintiff makes no allegations about the

intensity and duration required for exposure to crystalline silica to be significant, it is

nonetheless plausible that his exposure meets that bar (whatever it may be). For as long

as nineteen months,5 Plaintiff purportedly worked in clouds of crystalline silica dust

that lingered for hours, causing him to inhale quantities of this substance that, while

unknown, caused irritation to his eyes, nose, and throat and exceeded OSHA’s

Permissible Exposure Limit for an eight-hour work shift. See doc. 22 at ¶¶ 23, 28–29, 41–

43. Even if OSHA limits are not dispositive as to whether the risk posed by this



5
 The Amended Complaint is unclear whether Plaintiff was exposed to crystalline silica every day from
August 2016 through February 2018 or only periodically during this time. Since the latter is plausible, I
assume it for the purposes of my analysis.

                                                    21
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 22 of 58




exposure to Plaintiff’s health violates contemporary standards of decency, repeated

exposures in excess of these limits makes it plausible that these exposures’ attendant

risk was intolerable under these standards.


          ii.   DEFENDANT EDDIE SOLOMON

        Defendant Solomon allegedly repeatedly ordered Plaintiff to remove paint

containing crystalline silica from LCCF facilities without providing him with the

necessary protective equipment to do so without endangering his future health.6 See

doc. 22 at ¶¶ 18, 26–27, 31, 41, 63. Based on the allegations of the Amended Complaint,

it is plausible that Defendant Solomon did so with deliberate indifference to the serious

risk that inhaling crystalline silica posed to Plaintiff’s future health.

        Deliberate indifference requires that a prison official not only “was subjectively

aware of the risk” but also “recklessly disregarded [it].” Wilson v. Falk, 877 F.3d 1204,

1209 (10th Cir. 2017) (internal brackets omitted). Such awareness requires both

knowledge “of the facts from which the inherence could be drawn that a substantial risk

of serious harm exists” and the drawing of this inference. Id. at 1210. It is “a question

of fact subject to demonstration in the usual ways, including inference from

circumstantial evidence” and “the very fact that the risk was obvious.” Farmer v.



6
 Plaintiff claims that this conduct violates NMCD policy CD-100700(Q), doc. 22 at ¶ 75, but does not
plead the specifics of that policy. Therefore, I do not rely on this conclusory claim in my analysis save for
noting that “failure to follow procedures does not, by itself, rise to the level of deliberate indifference.”
Taylor v. Adams, 221 F.3d 1254, 1259 (11th Cir. 2000).

                                                     22
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 23 of 58




Brennan, 511 U.S. 825, 842 (1994). “[P]rison officials who actually knew of a substantial

risk to inmate health or safety may be found free from liability if they responded

reasonably to the risk, even if the harm ultimately was not averted.” Wilson, 877 F.3d at

1210 (quoting Farmer, 511 U.S. at 844).

       Here, Defendant Solomon plausibly knew that Plaintiff’s exposure to crystalline

silica posed a serious risk to Plaintiff’s future health. Donte Powell, a prisoner at LCCF,

allegedly informed him that the paint that Plaintiff was removing from LCCF facilities

contained crystalline silica and that this substance was a carcinogenic. Doc. 22 at ¶¶ 24,

30. A safety data sheet that he purportedly possessed for that paint also contained this

information. See id. at ¶ 14. As for knowledge of the extent of Plaintiff’s exposure to

this carcinogen, after becoming aware that crystalline silica was carcinogenic,

Defendant Solomon allegedly learned from other staff that Plaintiff and the cleaning

crew were creating clouds of silica dust that lingered for hours. Id. at ¶¶ 23, 28, 31. He

also purportedly learned from Plaintiff that the glasses and paper dust masks that he

had provided the crew were not preventing them from inhaling the dust. See id. at ¶¶

20–21, 38–39. Finally, he allegedly periodically observed Plaintiff and other members of

the cleaning crew covered in this dust when checking in on them. Id. at ¶ 44. These

qualitative allegations about Defendant Solomon’s first and secondhand knowledge of

the extent of Plaintiff’s exposure to a known carcinogen are sufficient to establish that




                                            23
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 24 of 58




he plausibly understood Plaintiff’s ongoing exposure to this substance to pose a serious

risk to Plaintiff’s future health.

       Similarly, the allegations in the Amended Complaint are sufficient to establish

the plausibility that Defendant Solomon recklessly disregarded this risk. After

Defendant Solomon learned that crystalline silica was carcinogenic and that removing

paint containing this substance was creating clouds of crystalline silica dust that

Plaintiff was inhaling, he continued to order Plaintiff to grind and scrape paint off

LCCF facilities. Doc. 22 at ¶¶ 41, 63. While he eventually provided Plaintiff and the

cleaning crew with a pair of goggles and a respirator, id. at ¶ 40, Plaintiff had to share

this protective equipment with the rest of the crew and so continued to inhale

crystalline silica when another member of the crew was using it, id. at ¶ 41. It is

plausible that requiring Plaintiff to share one set of protective equipment with other

members of the crew is not a reasonable response to any serious risk that the clouds of

crystalline silica dust in poorly ventilated areas posed to Plaintiff’s future health.


        iii.   DEFENDANT D. VASQUEZ

       Similar to Defendant Solomon, Defendant Vasquez purportedly repeatedly

ordered Plaintiff to remove paint containing crystalline silica from LCCF facilities

without providing him with training to do so safely. See id. at ¶¶ 4, 31, 57–58, 72. Based

on the allegations of the Amended Complaint, it is plausible that Defendant Vasquez

did so with deliberate indifference to the serious risk that inhaling crystalline silica

                                             24
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 25 of 58




posed to Plaintiff’s future health. Not only did Defendant Vasquez learn from Mr.

Powell that the paint contained a carcinogen, but he reviewed the safety data sheet for

the paint that Plaintiff was removing, which contained this information. Id. at ¶¶ 24, 57.

He also received complaints from other prisoners and staff that removing the paint was

generating clouds of dust where Plaintiff worked, and periodically saw Plaintiff

covered in this dust while working. Id. at ¶¶ 24, 30–31, 44. These qualitative allegations

about exposure to a known carcinogen are sufficient to establish that Defendant

Vasquez plausibly perceived Plaintiff’s ongoing exposure to pose a serious risk to

Plaintiff’s future health when he failed to conduct promised safety classes for Plaintiff

and continued to order Plaintiff to remove paint from LCCF facilities. Id. at ¶¶ 31, 57–

58, 72.


          iv.   DEFENDANT RAYMOND SMITH

          Defendant Smith allegedly assigned Plaintiff to Defendant Solomon’s cleaning

crew and ordered him to remove the paint containing crystalline silica from LCCF

facilities. See id. at ¶¶ 12, 26, 31, 41. Based on the allegations of the Amended

Complaint, it is plausible that Defendant Smith did so with deliberate indifference to

the serious risk that the inhalation of this substance posed to Plaintiff’s future health.

There is no indication that Defendant Smith knew that this paint contained a carcinogen

when he first ordered Plaintiff to remove the paint from LCCF facilities, cf. id. at ¶¶ 13,

57 (alleging that only Defendants Solomon and Vasquez possessed the safety data

                                             25
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 26 of 58




sheets about this paint). But Defendant Smith did allegedly later learn from Mr. Powell

that the paint contained crystalline silica and that this substance was carcinogenic. Id. at

¶ 24. As for knowledge of the extent of Plaintiff’s exposure to this carcinogen, while

Defendant Smith never observed Plaintiff working in clouds of crystalline silica dust, he

purportedly knew from other LCCF staff and prisoners that Plaintiff’s removal of the

paint was generating clouds of dust containing this substance. Id. at ¶ 31. He also

allegedly knew from Plaintiff that the dust masks and safety glasses that had been

issued to the cleaning crew were not preventing Plaintiff from inhaling it. See id. at ¶¶

19, 32. Therefore, when he ordered Plaintiff to remove paint from the medical unit and

the showers, id. at ¶¶ 41, 65, it is plausible that he did so with deliberate indifference to

the risk that removing that paint posed to Plaintiff’s future health.


        v.    DEFENDANT GERMAN FRANCO

       Defendant Franco allegedly “rubber stamped” the denial of Plaintiff’s grievances

about his exposure to crystalline silica on appeal without investigating their allegations.

Id. at ¶ 60; see also id. at ¶¶ 61–62, 78. Since he is a supervisor and did not order or

otherwise directly participate in Plaintiff’s exposure to this substance, the Amended

Complaint only states a claim against him if its allegations establish an “affirmative

link” between him and Plaintiff’s exposure to the serious risk to his future health. See

Keith v. Koerner, 843 F.3d 833, 838 (10th Cir. 2016). Such a link entails more than

supervising a prison official who exposed Plaintiff to this risk. See id. It requires three

                                              26
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 27 of 58




interrelated showings: (i) personal involvement in exposing Plaintiff to this risk; (ii)

proximate causation in exposing Plaintiff to this risk; and (iii) deliberate indifference7 to

this risk. See Farmer, 511 U.S. at 828; Keith, 843 F.3d at 838. By alleging that Defendant

Franco’s sole involvement in Plaintiff’s exposure was denying and not investigating

grievances about it, the Amended Complaint fails to demonstrate that the first showing

is plausible.8

        “Denial of a grievance or failure to properly investigate or process grievances,

without any connection to the violation of constitutional rights alleged by the plaintiff,

is not sufficient to establish personal participation for the purposes of a Section 1983

claim.” Sherratt v. Utah Dep’t of Corr., 545 F. App’x 744, 747 (10th Cir. 2013)

(unpublished) (citing Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009), and Brown

v. Cline, 319 F. App’x 704, 705–06 (10th Cir. 2009) (unpublished)). For an Eighth

Amendment violation, denying or failing to adequately investigate a grievance is only

sufficiently connected to that violation if the grievance notifies a prison official of an

ongoing, substantial risk to a prisoner’s health or safety, the official has immediate,



7 Prior to Iqbal, 556 U.S. at 678, deliberate indifference was the culpable mental state for all § 1983 claims
against supervisors regardless of the constitutional violation alleged. See Dodds v. Richardson, 614 F.3d
1185, 1196–98 (10th Cir. 2010). Now, a supervisor’s culpable mental state depends on the alleged
constitutional violation. Id. at 1198. Here, that mental state is deliberate indifference since Plaintiff alleges
an Eighth Amendment violation. See Farmer, 511 U.S. at 834. While the terms for these mental states are
the same, their standards are different. The standard for deliberate indifference in the Eighth
Amendment context is subjective, while its counterpart in the pre-Iqbal supervisory liability context was
objective. See id. at 841.
8 Since the allegations do not make the first showing for an affirmative link, I do not reach the questions

of whether they make the second or third showing.

                                                       27
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 28 of 58




direct authority independent of the grievance process to address this risk, and the

official does not reasonably do so. See Brooks v. Colo. Dep’t of Corr., 715 F. App’x 814, 821

(10th Cir. 2017) (unpublished) (distinguishing the denial of a grievance about not

receiving a special meal pass by a prison official with immediate authority to give the

prisoner that pass from the general rubber-stamping of grievance denials); Whitington v.

Ortiz, 307 F. App’x 179, 191–93 (10th Cir. 2009) (unpublished) (holding that, while a

prisoner’s grievances and complaints informed two prison officials of his ongoing

hygiene product deprivation, the only official that personally participated in the

continued deprivation was the one whom prison regulations gave the discretion to end

it); cf. Arocho v. Nafziger, 367 F. App’x 942, 955–56 (10th Cir. 2010) (unpublished)

(holding that a prison warden did not personally deprive a prisoner of recommended

medical treatment by denying a grievance about it since the warden lacked the

authority to give the prisoner access to the treatment).

       The Amended Complaint does not establish that Defendant Franco had direct,

immediate authority, independent from his role as the final adjudicator of grievances, to

address Plaintiff’s ongoing exposure to an unreasonable amount of crystalline silica.

The only allegation about Defendant Franco’s authority outside of the grievance process

is that he “is the director of Adult Prisons in the State of New Mexico.” Doc. 22 at ¶ 8.

Pleading that a prison official is divisional head of a state’s prison program does not

itself establish that the official plausibly had direct and immediate authority to end a


                                             28
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 29 of 58




particular constitutional violation occurring in a prison within that program. See Parker

v. Allbaugh, 844 F. App’x 75, 76–78 (10th Cir. 2021) (unpublished) (holding that the

Director of the Oklahoma Department of Corrections did not personally participate in

an alleged, ongoing First Amendment violation by denying a grievance about it on

appeal); Gallagher, 587 F.3d at 1069 (same but for the Kansas Secretary of Corrections));

Davis v. Ark. Valley Corr. Facility, 99 F. App’x 838, 843 (10th Cir. 2004) (unpublished)

(holding that a prison warden did not personally participate in an alleged, ongoing

Eighth Amendment violation by ignoring correspondence about a prisoner’s complaints

about his medical care). Compared to the direct and immediate authority of the prison

officials in Brooks and Whittington to cure ongoing Eighth Amendment violations raised

in prisoners’ grievances (by respectively issuing a meal pass and either giving the

prisoner money for hygiene product purchases or treating him as indigent for the

purpose of furnishing free hygiene products), any inherent authority that Defendant

Franco had, as the director of adult prisons for the State of New Mexico, to end

Plaintiff’s exposure to unreasonable levels of crystalline silica was too far removed and

indirect for his failure to do so to amount to personal participation in the exposure’s

continuance.

       Plaintiff makes several unconvincing arguments otherwise. First, Plaintiff argues

that Defendant Franco was personally involved in his exposure to crystalline silica since

he “set policy and gave orders.” Doc. 57 at 2 (citing Connor v. Reinhard, 847 F.2d 384, 397


                                             29
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 30 of 58




(7th Cir. 1988), Bruner v. Baker, 506 F.3d 1021, 1026 (10th Cir. 2007), and Valdes v. Crosby,

450 F.3d 1231, 1239–43 (11th Cir. 2006)). As a matter of law, Plaintiff is correct that §

1983 “impose[s] liability upon a defendant-supervisor who creates, promulgates,

implements, or in some other way possesses responsibility for the continued operation

of a policy” whose enforcement (by the defendant-supervisor or his subordinates)

subjects an individual, or causes an individual to be subjected, to the deprivation of a

constitutional right. See Dodds v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010).

Plaintiff’s Amended Complaint, though, does not plead that Defendant Franco created,

implemented, or enforced any policy, let alone a policy related to Plaintiff’s exposure to

unreasonable levels of crystalline silica. It just pleads that Defendant Franco did not

adequately investigate Plaintiff’s grievances before affirming their denials. See doc. 22 at

¶¶ 8, 60–62.

       Second, Plaintiff contends that Defendant Franco was personally involved in his

exposure to unreasonable levels of crystalline silica since he has a routine of not

investigating constitutional violations that prisoners raise in the grievance process. Doc.

57 at 3–4 (citing Alsina-Ortiz v. Laboy, 400 F.3d 77, 81–82 (1st Cir. 2005)). This contention,

though, encounters the same pitfall as the previous one since Plaintiff pleads no such

routine in his Amended Complaint. Even if that were not the case, a routine of not

investigating constitutional violations raised in the grievance process without a

sufficient connection to Plaintiff’s exposure to crystalline silica does not amount to


                                              30
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 31 of 58




personal participation in this exposure. See Sherratt, 545 F. App’x at 747. As explained

above, Plaintiff alleges no such connection here.

       Finally, Plaintiff maintains that Defendant Franco personally participated in his

exposure to crystalline silica since Defendant Franco’s failure to investigate or take

remedial action against prison officials for this exposure after learning about it through

the grievance process amounted to a tacit authorization of its continuance. Doc. 57 at 2–

4, 6 (citing Fruit v. Norris, 905 F.2d 1147, 1151 (8th Cir. 1990), Leach v. Shelby Cnty. Sheriff,

891 F.2d 1241, 1246 (6th Cir. 1989), Gomez v. Vernon, 255 F.3d 1118, 1127 (9th Cir. 2001),

Grandstaff v. City of Borger, 767 F.2d 161, 171 (5th Cir. 1985), Johnson v. Pearson, 316 F.

Supp. 2d 307, 322 n.8 (E.D. Va. 2004), Verser v. Elyea, 113 F. Supp. 2d 1211, 1215 (N.D. Ill.

2000), and McPherson v. Coombe, 29 F. Supp. 2d 141, 145 (W.D.N.Y. 1998)). Prior to Iqbal,

556 U.S. 662, the Tenth Circuit held that a supervisor personally participates in a

constitutional violation by knowingly acquiescing to its continuance. Jenkins v. Wood, 81

F.3d 988, 995 (10th Cir. 1996). It is unclear, however, whether this basis for supervisory

liability survives Iqbal. Weldon v. Ramstad-Hvass, 512 F. App’x 783, 794 n.8 (10th Cir.

2013) (unpublished). Even if it does, the Tenth Circuit has rejected the proposition that

the divisional head in a state’s prison system tacitly acquiesces to a constitutional

violation’s continuance by not intervening to end it after learning about it from a

grievance. See Parker, 844 F. App’x at 76–78; Gallagher, 587 F.3d at 1069.




                                               31
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 32 of 58




       Of the litany of cases cited by Plaintiff, only the district court cases dispute this

proposition. See Johnson, 316 F. Supp. 2d at 322 n.8 (holding that a warden of a state

prison and a regional director were personally involved in exposing a prisoner to

environmental tobacco smoke since they directly rebuffed the prisoner’s concerns about

it in administrative grievance proceedings); McPherson, 29 F. Supp. 2d at 145 (same but

for a prison superintendent); Verser, 113 F. Supp. 2d at 1215 (holding that a prisoner

plausibly pled that a prison’s chief administrative officer and the head of a state prison

system were personally involved in depriving him of medical care by alleging that these

individuals concurred with the denial of the prisoner’s grievance appeal about this

deprivation). Out-of-circuit, pre-Iqbal district court cases about supervisory liability are

not persuasive, especially when they clash with the Tenth Circuit’s jurisprudence. As

for the circuit court cases cited by Plaintiff, none comes from the Tenth Circuit,

postdates Iqbal, or challenges Tenth Circuit jurisprudence holding that a divisional head

in a state’s prison system does not personally participate in the continuance of an

ongoing constitutional violation solely by denying a grievance about it. See Fruit, 905

F.2d at 1148–51 (prison supervisor had individual liability where he affirmed discipline of

prisoners who refused to perform a dangerous task without proper protective

equipment); Leach, 891 F.2d at 1246 (setting out the standard for showing individual

liability for a supervisor but not considering what type of conduct amounted to

knowing acquiescence); Gomez, 255 F.3d at 1122–27 (administrators’ failure to


                                              32
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 33 of 58




investigate, correct, or discipline prison officials for retaliating against prisoners for

pursuing lawsuits or grievances supported the trial court’s finding that there was an

official policy condoning retaliation); Grandstaff, 767 F.2d at 169-72 (evidence that a

police chief subsequently accepted his officers’ dangerous recklessness by not

reprimanding them, discharging them, or changing police policy on the use of force

entitled the jury to infer that the chief had a tacit policy approving the officers’ use of

deadly force in conscious disregard of the rights and safety of innocent third parties).

        vi.   DEFENDANTS MINDY LEWIS-ORTEGA & MARIAMA VALERIANO

       The extent of Defendants Lewis-Ortega’s and Valeriano’s alleged participation in

exposing Plaintiff to crystalline silica and its attendant risk to his future health was

colluding with Defendants Vasquez and Solomon to downplay Plaintiff’s grievances

about this exposure and not notifying the GEO Group’s corporate office, OSHA, or the

local health department about it. Doc. 22 at ¶¶ 74, 77, A.2, A.4. Even if these

Defendants acted with deliberate indifference to that risk in doing so (a question which

I do not reach), their acts and omissions do not amount to personal participation in

Plaintiff’s exposure to this risk.

       Colluding with other prison officials to downplay Plaintiff’s grievances about his

exposure is not personal participation in it. As noted earlier, a prison official only

personally participates in an ongoing Eighth Amendment violation by denying a

grievance about it if the grievance notifies the prison official about an ongoing,


                                              33
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 34 of 58




substantial risk to a prisoner’s health, the prison official has immediate and direct

authority independent of the grievance process to address this risk, and the prison

official does not reasonably do so. The only allegations in the Amended Complaint

about the authority of Defendants Lewis-Ortega and Valeriano is that the former was

the health administrator and the latter was the grievance coordinator. See doc. 22. at ¶¶

6–7. These allegations do not plausibly establish that either Defendant had immediate

and direct authority, independent of the grievance process, to intervene to stop

Defendants Solomon, Smith, and Vasquez—the acting warden, physical plant manager,

and fire safety manager respectively, id. at ¶¶ 3–5—from exposing Plaintiff to amounts

of crystalline silica that posed a serious risk to his future health.

       Not reporting Plaintiff’s exposure to crystalline silica to either the GEO Group’s

corporate office or a federal or state health department does not constitute personal

participation in that exposure. This argument sounds in bystander liability, which, like

supervisory liability, arises from the principle that “an omission to act, when coupled

with a duty to act, may provide a basis for liability” under § 1983. Randall v. Prince

George’s Cnty., 302 F.3d 188, 203 (4th Cir. 2002). In the § 1983 context, this theory of

liability arises more commonly in the law enforcement context where law enforcement

officials have an affirmative duty “to intervene to protect the constitutional rights of

citizens from infringement by other law enforcement officers in their presence.”

Vondrak v. City of Las Cruces, 535 F.3d 1198, 1210 (10th Cir. 2008). There, a law


                                              34
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 35 of 58




enforcement official breaches this duty if he knows that a colleague (or even a

supervisor) is violating an individual’s constitutional rights, has a reasonable

opportunity to intervene, and does not do so. Id. (excessive force); Reid v. Wren, 57 F.3d

1081, 1995 WL 339401, at *2 (10th Cir. 1995) (unpublished table decision) (unlawful

entry). The Tenth Circuit has extended bystander liability to a prison official who

witnesses a prisoner being beaten and ignores a reasonable opportunity to intercede.

See Gruenwald v. Maddox, 274 F. App’x 667, 674 (10th Cir. 2008) (unpublished). Courts

have cautioned, though, that this theory of liability “is not so broad as to place a

responsibility on every government employee to intervene in the acts of all other

government employees.” Windle v. City of Marion, 321 F.3d 658, 663 (7th Cir. 2003).

       Assuming bystander liability even extends to a prisoner’s exposure to

unreasonable levels of a hazardous substance, it is nonetheless inapplicable here since

Defendants Lewis-Ortega and Valeriano did not have a duty to report Plaintiff’s

exposure to the GEO Group’s corporate office, OSHA, or the local health department, or

a reasonable opportunity to otherwise intervene to limit that exposure. No policy is

alleged to have required these Defendants to report Plaintiff’s exposure to the GEO

Groups’ corporate office or any government agency. Cf. Whitington, 307 F. App’x at 193

(holding that a grievance officer, who had knowledge of a prisoner’s deprivation of

hygiene items, did not personal participate in the deprivation by failing to intervene to

end it where no policy gave him the authority to do so). Nor is such a duty inherent in


                                             35
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 36 of 58




Defendants Lewis-Ortega’s and Valeriano’s respective specific positions as a health

service administrator and grievance coordinator. See doc. 22 at ¶¶ 6–7 (alleging that the

sole duties of the former are providing medical treatment for plaintiffs and that the only

duties of the latter are investigating, resolving, and/or recommending dispositions for

grievances). Nor does a duty arise from their general status as prison officials. See

Whitington, 307 F. App’x at 193.

       With respect to reasonable opportunity to intervene, the Amended Complaint

does not plausibly establish that either Defendant Lewis-Ortega or Defendant Valeriano

had any opportunity, outside the grievance process, to prevent Defendants Solomon,

Smith, and Vasquez from exposing Plaintiff to unreasonable amounts of crystalline

silica. Neither Defendant is alleged to have been present when Defendants Solomon,

Smith, and Vasquez ordered Plaintiff to remove the paint containing this substance

from LCCF despite the risk that it posed to his future health. Cf. Smith v. Mensinger, 293

F.3d 641, 651 (3d. Cir. 2002) (“The approving silence emanating from the officer who

stands by and watches as others unleash an unjustified assault contributes to the actual

use of excessive force.”). Nor is either Defendant alleged to have had authority to

intervene to mitigate this risk. See Arocho, 367 F. App’x at 955–56 (holding that a prison

warden did not personally participate in depriving a prisoner of recommended medical

treatment since the warden had no authority to remedy the prisoner’s non-receipt of

that treatment). Defendant Lewis-Ortega’s authority for medical treatment provision


                                            36
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 37 of 58




does not plausibly extend to ensuring that Plaintiff received adequate safety equipment

or training. Similarly, Defendant Valeriano’s grievance responsibilities lack such

authority. Therefore, these Defendants’ failure to report or otherwise take steps to limit

Plaintiff’s exposure to crystalline silica is not personal participation in that exposure.


       vii.   DEFENDANT GEO GROUP

       The extent of Defendant GEO Group’s alleged participation in exposing Plaintiff

to crystalline silica and its attendant risk to his future health is failing to train and

supervise its employees adequately. Doc. 22 at ¶¶ A.6, B.4. Although § 1983 could

subject Defendant GEO Group to liability under this theory, the allegations in the

Amended Complaint are insufficient to establish it.

       Defendant GEO Group’s liability under § 1983 is that of a city. Smedley v. Corr.

Corp. of Am., 175 F. App’x 943, 945 (10th Cir. 2005) (unpublished); Dubbs v. Head Start,

Inc., 336 F.3d 1194, 1216 (10th Cir. 2003). A city cannot be held liable under § 1983

“solely because it employs a tortfeasor—or in other words, … on a respondeat superior

theory.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (first emphasis added).

Rather, “[a] plaintiff suing a municipality under section 1983 for the acts of one of its

employees must prove: (1) that a municipal employee committed a constitutional

violation, and (2) that a municipal policy or custom was the moving force behind the

constitutional deprivation.” Myers v. Okla. Cty. Bd. of Cnty. Comm’rs, 151 F.3d 1313, 1316

(10th Cir. 1998). Stating a claim for relief against Defendant GEO Group under § 1983

                                               37
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 38 of 58




requires Plaintiff’s Amended Complaint to establish the same. See Smedley, 175 F. App’x

at 946 (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 480–85 (1986), and City of

Oklahoma City v. Tuttle, 471 U.S. 808, 820 (1985))

       Defendant GEO Group’s alleged policy or custom may take one of five forms:

       (1) a formal regulation or policy statement; (2) an informal custom amounting to
       a widespread practice that, although not authorized by written law or express
       municipal policy, is so permanent and well settled as to constitute a custom or
       usage with the force of law; (3) the decisions of employees with final
       policymaking authority; (4) the ratification by such final policymakers of the
       decisions—and the basis for them—of subordinates to whom authority was
       delegated subject to these policymakers’ review and approval; or (5) the failure
       to adequately train or supervise employees, so long as that failure results from
       deliberate indifference to the injuries that may be caused.

Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1283 (10th Cir. 2019). Here, the only

”policy or custom” pled against Defendant GEO Group is that its improper training and

supervision of its employees exposed Plaintiff to crystalline silica in violation of his

Eighth Amendment rights. See doc. 22 at ¶¶ A.6, B.4. The sole allegations made under

this theory are that “Defendant GEO Group, Inc. is the employer of all the named

Defendants in this matter, and is responsible for their training and ensuring state

policies and laws are followed” and that its failure to do so properly “led to the

violation of … Plaintiff’s Eight Amendment rights.” Id. at ¶¶ 9, A.6. Such conclusory

allegations do not state a claim of municipal liability. See Waller, 932 F.3d at 1289.

       Specifically, these allegations do not identify any specific inadequacies in

Defendant GEO Group’s training or supervision of its employees that directly caused


                                              38
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 39 of 58




Plaintiff to be exposed to crystalline silica. Without allegations identifying specific

deficiencies in training or supervision that are closely related to this exposure, the

causal connection between it and Defendant GEO Group’s training and supervision is

too attenuated for liability to attach. See City of Canton v. Harris, 489 U.S. 378, 391–92

(1989); Lopez v. LeMaster, 172 F.3d 756, 760 (10th Cir. 1999) (requiring a plaintiff to

“identify a specific deficiency in the [defendant’s] training program closely related to

his ultimate injury”), abrogated in part on other grounds, Brown v. Flowers, 974 F.3d 1778,

1182 (10th Cir. 2020). Permitting cases with such attenuated causation to proceed

“would result in de facto respondeat superior liability” on municipalities and private

corporations operating prisons—a result the Supreme Court rejected in Monell, 438 U.S.,

at 693–94. City of Canton, 489 U.S. at 392.


       2. Deprivation of Medical Care

       In addition to the Eighth Amendment claims against all Defendants about

exposure to crystalline silica, the Amended Complaint also claims that Defendant

Lewis-Ortega violated Plaintiff’s Eighth Amendment rights by not providing him with

the medical care that he requested for this exposure. The allegations therein, however,

are insufficient to support this claimed violation.

       While prisoners have an Eighth Amendment right to adequate medical care, not

every instance where a prisoner does not receive the medical care that he desires

violates this amendment. Estelle v. Gamble, 429 U.S. 97, 104–05 (1976); Perkins v. Kan.

                                              39
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 40 of 58




Dep’t of Corr., 165 F.3d 803, 811 (10th Cir. 1999) (“[A] prisoner who merely disagrees

with a diagnosis or a prescribed course of treatment does not state a constitutional

violation.”). For deprivation of medical care to amount to an Eighth Amendment

violation, a prison official must be deliberately indifferent to an objectively serious

medical need. Clark v. Colbert, 895 F.3d 1258, 1267 (10th Cir. 2018). “A medical need is

objectively serious if it is one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Id. (internal brackets omitted).

       Even if Plaintiff’s alleged medical needs were objectively serious (a question that

I do not reach), the Amended Complaint does not establish that Defendant Lewis-

Ortega acted with deliberate indifference to them. Non-medical staff like Defendant

Lewis-Ortega are not deliberately indifferent to a prisoner’s medical needs if they

reasonably rely on the judgment of prison medical staff about the necessary treatment

for those needs. Phillips, 508 F. App’x at 744; Arocho, 367 F. App’x at 956. Defendant

Lewis-Ortega ignored Plaintiff’s repeated requests to have his lungs screened for scar

tissue caused by crystalline silica exposure and denied his informal complaint against

the LCCF physician for not referring him for this screening since the physician had

concluded that his lungs were fine. Doc. 22 at ¶¶ 50–55, 59. Nothing in the Amended

Complaint indicates that it was unreasonable for Defendant Lewis-Ortega to rely on the

LCCF physician’s express conclusion that Plaintiff’s lungs were fine and her implicit


                                             40
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 41 of 58




conclusion that a scar tissue screening was not warranted. While this physician did

allegedly accuse Plaintiff of trying to file a class action before examining his lungs, id. at

¶ 49, the Amended Complaint does not establish that Defendant Lewis-Ortega was

aware of this accusation (even if such an accusation were sufficient to render reliance on

the physician’s conclusion unreasonable).


   B. PLAINTIFF’S FIRST AMENDMENT INDIVIDUAL CAPACITY CLAIMS

       The Amended Complaint also claims that Defendants Valeriano, Vasquez,

Lewis-Ortega, and Solomon violated Plaintiff’s First Amendment rights by colluding to

downplay his grievances. Id. at ¶¶ 53, 56, 59, 77, A.4. This alleged collusion does not

violate the First Amendment since the Amendment does not give prisoners a right for

their grievances to be handled and adjudicated appropriately. See Merryfield v. Jordan,

431 F. App’x 743, 749–50 (10th Cir. 2011) (unpublished) (inadequate grievance

adjudication does not violate First Amendment).


   C. PLAINTIFF’S NEGLIGENCE INDIVIDUAL CAPACITY CLAIMS

       In addition to the constitutional claims, the Amended Complaint raises

negligence claims against Defendants Solomon, Smith, and Vasquez for ordering

Plaintiff to remove crystalline silica paint from LCCF facilities without providing him

with adequate training or protective equipment to do so safely and against Defendants

Solomon, Smith, Vasquez, Lewis-Ortega and Valeriano for colluding to downplay



                                              41
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 42 of 58




Plaintiff’s grievances about this exposure. Doc. 22 at ¶¶ 73, 77, A.1. While these

Defendants are employees of Defendant GEO Group rather than the State of New

Mexico, as jailers, they are public employees for the purposes of the New Mexico Tort

Claims Act (“NMTCA”) and so are immune from tort liability while acting as jailers

except as waived by the NMTCA. See N.M. Stat. Ann. § 33-3-28(A) (deeming private

jailors law enforcement officers for purposes of the NMTCA); id. § 41-4-3(F)(2) (defining

public employee as inclusive of law enforcement officers); id. § 41-4-4(A) (granting

public employees acting within the scope of their duties tort immunity except as

waived by the NMTCA). Therefore, to state a negligence claim against a given

defendant, the Amended Complaint must show not only that that the defendant owed

Plaintiff a duty recognized by law, that the defendant breached that duty, and that

breach proximately caused Plaintiff harm, but also that the alleged negligence falls

within the scope of a NMTCA waiver. The Amended Complaint only does so with

respect to Defendants Solomon, Smith, and Vasquez.


         i.   DEFENDANTS SOLOMON, SMITH, AND VASQUEZ

       The allegations in the Amended Complaint plausibly establish each element of

negligence as to Defendants Solomon, Smith, and Vasquez and that their alleged

negligence falls within the ambit of the waiver in N.M. Stat. Ann. § 41-4-6(A) for

negligent operation or maintenance of a building. Breach, harm, and causal connection

are each generally a question of fact for the jury. Lerma ex rel. Lerma v. State Highway

                                             42
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 43 of 58




Dep’t, 877 P.2d 1085, 1087–88 (N.M. 1994); Schear v. Bd. of Cnty. Comm’rs of Bernalillo

Cnty., 687 P.2d 728, 729 (N.M. 1984). But “[w]hether a duty exists is a question of law

for the courts to decide.” Schear, 687 P.2d at 729. As jailors, Defendants Solomon,

Smith, and Vasquez each had a “duty to exercise reasonable and ordinary care for the

protection of the life and health of … person[s] in [their] custody,” like Plaintiff. City of

Belen v. Harrell, 603 P.2d 711, 713 (N.M. 1979). Based on the allegations in the Amended

Complaint, they plausibly breached this duty by ordering Plaintiff to remove paint

containing crystalline silica from LCCF facilities without adequate protection, which

plausibly caused Plaintiff harm in the form of fatigue, shortness of breath, fits of

coughing, and blood in his mucus membranes.9



9 My analysis does not consider alleged injuries in the form of Plaintiff’s increased risk of contracting
cancer, emotional distress caused by the feared increased risk, or the embedment of crystalline silica
particles in his lungs. New Mexico tort law may not allow Plaintiff to recover for some, if not all, of these
alleged injuries. Compare Alberts v. Schultz, 975 P.2d 1279, 1285 (N.M. 1999) (differentiating a lost chance
of avoiding physical harm from an increased risk of future harm and recognizing the former as
recoverable in negligence), with Madrid v. Lincoln Cnty. Med. Ctr., 923 P.2d 1154, 1163 (N.M. 1996) (holding
that emotional distress arising from the fear that another has caused one to contract HIV is recoverable in
negligence). Outside of New Mexico, states have split over whether such injuries are recoverable in tort
and evidentiary showings required to do so. Compare Sterling v. Velsicol Chem. Corp., 855 F.2d 1188, 1204-
06 (6th Cir. 1988) (applying Tennessee law) (allowing recovery for increased risk of cancer if cancer is
medically reasonably certain to follow from existing present injury and for fear of contracting cancer if it
is the natural consequence of present injury), and Potter v. Firestone Tire & Rubber Co., 863 P.2d 795, 818
(Cal. 1993) (allowing recovery for fear of contracting cancer if it is more likely than not that plaintiff will
develop cancer in the future due to the toxic exposure), with Deleski v. Raymark Indus., Inc., 819 F.2d 377,
380 (3d. Cir. 1987) (applying New Jersey law) (not allowing recovery for increased risk of illness or the
emotional distress arising from that risk absent present physical manifestation of illness or injury); see also
Am. Optical Corp. v. Spiewak, 73 So. 3d 120, 129 (Fla. 2011) (recognizing the involuntary inhalation of
asbestos fibers as an injury recoverable in tort). Since the physical harms that Plaintiff has already
allegedly suffered from his exposure to crystalline silica are recoverable under New Mexico tort law, I
need not, and so do not, consider whether New Mexico tort law, in general, and the NMTCA, in
particular, also allow him to recover for any increased risk of cancer, fears about that risk, or crystalline
silica particles in his lungs.

                                                      43
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 44 of 58




       Turning to the issue of waiver, the alleged negligence of Defendants Solomon,

Smith, and Vasquez plausibly falls within the ambit of NMTCA Section 41-4-6. This

Section waivers immunity for “liability for damages resulting from bodily injury …

caused by the negligence of public employees while acting within the scope of their

duties in the operation or maintenance of any building, public park, machinery,

equipment or furnishings.” N.M. Stat. Ann. § 41-4-6(A). The New Mexico Supreme

Court construes this waiver “broadly to waive immunity ‘where due to the alleged

negligence of public employees an injury arises from an unsafe, dangerous, or defective

condition on property owned and operated by the government.’” Encinias v. Whitener

Law Firm, P.A., 310 P.3d 611, 616–17 (N.M. 2013) (quoting Castillo v. Cnty. of Santa Fe, 755

P.2d 48, 49 (N.M. 1988)). Clouds of carcinogenic crystalline silica dust are an unsafe or

dangerous condition.


        ii.   DEFENDANTS VALERIANO AND LEWIS-ORTEGA

       In contrast, the allegations in the Amended Complaint do not plausibly establish

that Defendants Lewis-Ortega and Valeriano breached any duty owed to Plaintiff.

Plaintiff’s exposure to crystalline silica was caused by Defendants Solomon, Smith, and

Vasquez ordering him to remove paint containing that substance from LCCF facilities

without adequate protective gear, rather than the independent existence of airborne

crystalline silica. Therefore, the duty is this context is not prison officials’ general duty

in Harrell to exercise reasonable and ordinary care over prisoners in their custody.

                                              44
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 45 of 58




Rather, it is their specific duty under the Second Restatement of Torts § 320 to exercise

reasonable care so as to prevent third persons from conducting themselves in a manner

that creates an unreasonable risk of harm to a prisoner where they reasonably know

that they have the ability to control these persons and of the necessity and opportunity

for doing so. See Restatement (Second) of Torts § 320; Methola v. Eddy Cnty., 629 P.2d

350, 354 (N.M. Ct. App. 1981) (holding that jailers have a duty to exercise reasonable

care in preventing prisoners from attacking another prisoner). Based on the allegations

of the Amended Complaint, it is not plausible that either Defendant Lewis-Ortega or

Valeriano, as the health service administrator and grievance coordinator respectively,

had any authority over or other ability to control the conduct of Defendants Solomon,

Smith, and Vasquez—the physical plant manager, acting warden, and fire safety

manager respectively—or overrule these individuals’ decisions with respect to the

training and protective equipment given to Plaintiff. Therefore, neither Defendant

Lewis-Ortega nor Defendant Valeriano had a duty to exercise reasonable care in

preventing Defendants Solomon, Smith, and Vasquez from exposing Plaintiff to

crystalline silica.

       While the general duty of reasonable care is not displaced in other contexts (e.g.,

Plaintiff’s access to medical care or the adjudication of his grievances), the allegations in

the Amended Complaint are insufficient to establish that either Defendant Lewis-

Ortega and Valeriano breached this duty in those contexts. Since Plaintiff does not have


                                             45
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 46 of 58




any liberty interest in an adequate grievance procedure, see Burnett v. Allbaugh, 715 F.

App’x 848, 852 (10th Cir. 2017) (unpublished), Defendants Lewis-Ortega and

Valeriano’s alleged downplaying of these grievances is not an injury recoverable in tort.

As for medical care, Defendant Lewis-Ortega’s refusal to grant Plaintiff his desired

crystalline silica exam did not breach her duty of reasonable care to him since she

reasonably relied on the LCCF’s physician’s finding that this exam was unwarranted.


   D. PLAINTIFF’S OFFICIAL CAPACITY CLAIMS

       The Amended Complaint also sues Defendants Smith, Vasquez, Solomon, Lewis-

Ortega, and Valeriano in their official capacities. Doc. 22 at ¶ 10. An official capacity

suit against an employee of a private prison company operating a county prison is a suit

against the company itself. Tavasci v. Cambron, No. CIV 16-0461 JB/LF, 2017 WL

3173011, at *28–29 (D.N.M. May 31, 2017) (unpublished) (citations omitted); McMurray

v. Emerald Corr. Mgmt., LLC, Civ. No. 15-969 GBW/CG, 2016 WL 10588128, at *5 (D.N.M.

Mar. 25, 2016) (unpublished) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985), and

Myers v. Okla. Cnty. Bd of Cnty. Commr’s, 151 F.3d 1313, 1316 n.2 (10th Cir. 1998)). Since

the Amended Complaint does not state a claim for relief against Defendant GEO Group,

the alleged employer of Defendants Smith, Vasquez, Solomon, Lewis-Ortega, and

Valeriano, see doc. 22 at ¶ 9, it does not state claims against these Defendants in their

official capacities.




                                             46
          Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 47 of 58




             The Amended Complaint also sues Defendant Franco in his official capacity for

      both damages and a declaratory judgment. As Defendant Franco is a state official, the

      Eleventh Amendment bars the claims against him in his official capacity for damages.

      See Couser v. Gay, 959 F.3d 1018, 1022 (10th Cir. 2020). Similarly, since Plaintiff’s

      exposure to crystalline silica has ceased, see doc. 22 at ¶ 68 (asserting that the cleaning

      crew is disbanded), the Eleventh Amendment bars Plaintiff’s claims against Defendant

      Franco in his official capacity for a declaratory judgment. See Muscogee (Creek) Nation v.

      Pruitt, 669 F.3d 1159, 1167 (10th Cir. 2012) (clarifying that only declaratory judgments

      about ongoing violations of federal law are excepted from the Eleventh Amendment).


IV.      PLAINTIFF’S MOTION FOR SANCTIONS

             Pursuant to Rule 11, Plaintiff moves the Court to sanction Defendant Lewis-

      Ortega and the GEO Defendants for filing motions for summary judgment asserting

      that his participation in the cleaning crew was voluntary. Doc. 60. Because this motion

      complies with neither the procedural nor substantive requirements of Rule 11, the

      Court should DENY it but NOT AWARD Defendant Lewis-Ortega and the GEO

      Defendants the reasonable expenses incurred defending it.

             Rule 11(b) notices both attorneys and unrepresented parties that, by presenting a

      written motion to the Court, they are certifying to the best of their knowledge,

      information, and belief, formed after a reasonable inquiry that: (i) the motion is not

      being presented for any improper purpose; (ii) the claims and legal contentions are

                                                    47
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 48 of 58




warranted by existing law or by a nonfrivolous argument to change the law; (iii) the

factual contentions therein have evidentiary support; and (iv) the denials of factual

contentions are warranted based on evidence. Fed. R. Civ. P. 11(b). Rule 11(c) gives the

Court the discretion to sanction an attorney, law firm, or party for violating Rule 11(b)

after issuing an order to show cause or upon a separately filed motion delineating the

alleged violation(s). Id. (c)(1)-(3). Pursuant to Rule 11(c)’s safe harbor provision, a party

seeking Rule 11 sanctions via motion must serve that motion on the alleged Rule 11(b)

violator at least twenty-one days before filing it in court to provide the violator with an

opportunity to withdraw its filing or appropriately correct alleged violation(s) therein.

Id. (c)(2). Awarding sanctions where the movant has not complied with this

requirement is an abuse of discretion. Roth v. Green, 466 F.3d 1179, 1192 (10th Cir. 2006).

       Plaintiff’s motion does not comply with Rule 11(c)(2)’s safe harbor requirement.

Plaintiff contends that he discharged this requirement by notifying Defendants in his

Motion to Deny or Stay GEO Defendants Motion for Summary Judgment and his

Response Supporting Jason Helmstetler’s Motion for Joinder that he intended to move

for sanctions against them for claiming that he voluntarily participated in the cleaning

crew. Doc. 75. at ¶¶ 2–3 (citing docs. 48, 54, 55). Neither his Rule 56(d) motion nor his

response to the motion to joinder is the separate motion that Rule 11(c)(2) requires to be

served on purported Rule 11(b) violators. See Roth, 466 F.3d at 1192 (“[T]he plain

language of [Rule 11(c)] requires a copy of the actual motion for sanctions to be served


                                             48
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 49 of 58




on the person(s) accused of sanctionable behavior at least twenty-one days before the

filing of that motion.”).

       Similarly, the conduct described in Plaintiff’s motion for sanctions does not

violate Rule 11(b). Plaintiff insists that Defendant Lewis-Ortega’s and the GEO

Defendants’ factual contention in their motions for summary that his participation in

the cleaning crew was voluntary is a “lie to mislead the Court.” Doc. 60 at ¶ 2. In doing

so, he misinterprets Rule 11(b)’s requirements with respect to factual contentions. The

rule only requires those presenting a motion to the court to certify that the factual

contentions therein have evidentiary support or are likely to have such support after

further investigation. Fed. R. Civ. P. 11(b)(3). The voluntariness of Plaintiff’s

participation in the cleaning crew is a fact that has not yet been determined in this case

and its ultimate determination is irrelevant to whether Defendant Lewis-Ortega’s and

the GEO Defendants’ contention about it had support. At this stage, all that matters is

whether the contention had support in the Amended Complaint.

       It did so. As noted in these Defendants’ motions for summary judgment, doc. 32

at 3; doc. 36 at 3, the Amended Complaint alleges that one prisoner quit the detail and

that Plaintiff threatened to do so, doc. 22 at ¶¶ 18, 20. While the Amended Complaint

also asserts that prison officials ordered Plaintiff to remove paint from LCCF facilities,

id. at ¶¶ 3, 5, 12, such assertions may reasonably be read to refer to orders to perform

tasks as a member of the cleaning crew rather than to participate in the detail itself.


                                             49
         Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 50 of 58




     Admittingly, I have read these assertions otherwise in finding that the Amended

     Complaint plausibly establishes that Plaintiff’s participation in the detail was

     compulsory. This finding, though, does not mean that Defendant Lewis-Ortega’s and

     the GEO Defendants’ contention had no basis in the Amended Complaint.

            Finally, awarding Defendant Lewis-Ortega and the GEO Defendants the

     reasonable costs, including attorney’s fees, pursuant to Rule 11(c)(2) is unwarranted.

     Plaintiff’s pro se status does not excuse him from complying with the fundamental

     requirements of Rule 11, see Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994),

     but it should give the Court some pause before assigning him the costs of his

     noncompliance absent a showing of bad faith, especially where the ease of parrying his

     allegations makes Defendants’ reasonable costs insubstantial. Cf. Guttman v. Silverberg,

     374 F. Supp. 2d 991, 994 (D.N.M. 2005) (declining to sanction a pro se plaintiff under

     Rule 11 where he proceeded from a misunderstanding of rules and procedures rather

     than in bad faith). Plaintiff, however, is advised that such leniency may not be available

     for future Rule 11 motions now that he has notice of Rule 11’s requirements.

V.      JASON HELMSTETLER’S MOTION FOR JOINDER

            Pursuant to Rule 20(a)(1), Jason Helmstetler moves to join this case as a plaintiff

     based on his exposure to crystalline silica at LCCF. Doc. 34. Since Mr. Helmstetler is

     not yet a party to this case, I conclude that the Court should CONSTRUE his motion as




                                                 50
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 51 of 58




a motion to intervene under Rule 24(b) and DENY it for not containing or incorporating

a complaint that states a claim for relief as to him.

       Only an existing party to a lawsuit may move for permissive joinder pursuant to

Rule 20. See Arrow v. Gambler’s Supply, Inc.., 55 F.3d 407, 409 (8th Cir. 1995); Thompson v.

Boggs, 33 F.3d 847, 858 n.10 (7th Cir. 1994); Garland v. United States, No, CV 13-0496

RB/GBW, 2013 WL 12328894, at *2 (D.N.M. Sept. 11, 2013) (unpublished). Where a

nonparty erroneously moves to join a lawsuit under Rule 20, courts construe the motion

as one for permissive intervention pursuant to Rule 24. Thompson, 33 F.3d at 858 n.10;

Garland, 2013 WL 12328894, at *2; see also Arrow, 55 F.3d at 409 (construing a motion for

compulsory joinder under Rule 19 as a motion to intervene under Rule 24).

       Rule 24 provides that “[o]n timely motion, the [C]ourt may permit anyone to

intervene who … has a claim or defense that shares with the main action a common

question of law or fact.” Fed. R. Civ. P. 24(b). “Such permissive intervention …

requires (1) an independent basis of subject matter jurisdiction, (2) a timely motion, and

(3) a common question of law and fact between the movant’s claim or defense and the

main action.” Lovato v. Banister, Civ. No. 03-0629 MV/WDS, 2004 WL 7337740, at *2

(D.N.M. May 25, 2004) (unpublished) (citing United States v. Washington, 86 F.3d 1499,

1506-07 (9th Cir. 1996), and E.E.O.C. v. Nat’l Child.’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C.

Cir. 1998)). “In exercising its discretion, the court must consider whether the




                                              51
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 52 of 58




intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Fed. R. Civ. P 24(b)(3).

       Procedurally, a motion to intervene must not only state the grounds for

intervention but also “be accompanied by a pleading that sets out the claim or defense

for which intervention is sought.” Id. (c). “[I]f the proposed complaint-in-intervention

does not state a valid claim for relief, the motion must be denied.” Davis v. St. Anselm

Expl. Co., No. 10-CV-883 JEC/WPL, 2011 WL 13085929, at *2 (D.N.M. Oct. 3, 2011)

(unpublished) (quoting Lucero ex rel. Chavez v. City of Albuquerque, 140 F.R.D. 455, 457

(D.N.M. 1992)). When denying intervention on this ground, the Court need not

determine whether the motion to intervene satisfies the substantive requirements of

Rule 24. Lovato, 2004 WL 7337740, at *4.

       Mr. Helmstetler’s converted motion to intervene does not contain the pleading

required by Rule 24(c). Even if the Court were to construe its allegation that Mr.

Helmstetler “ha[s] suffered the same factual injuries as set forth in the complaint” by

being “recklessly exposed to crystalline that covered my dining area, phones and

housing unit while at [LCCF],” doc. 34 at ¶ 1, as a complaint-in-intervention, this

conclusory allegation does not state a claim for relief. See Nasious v. Two Unknown

B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court, a

complaint must explain what each defendant did to [the plaintiff]; when the defendant

did it; how the defendant’s action harmed him or her; and, what specific legal right the


                                              52
          Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 53 of 58




      plaintiff believes the defendant violated.”). Alternatively, the Court could construe this

      allegation as Mr. Helmstetler adopting Plaintiff’s Amended Complaint as his complaint

      in intervention. See Alexander v. Hall, 64 F.R.D. 152, 156 (D.S.C. 1974). This construction,

      however, does not salvage his motion since the Amended Complaint contains no

      allegations about the extent to which he (rather than Plaintiff) was exposed to

      crystalline silica and whether any Defendant acted with deliberate indifference toward

      him. Indeed, it contains no allegations about him at all. See generally doc. 22.

      Accordingly, Mr. Helmstetler’s converted motion to intervene should be denied.


VI.      PLAINTIFF’S MOTION FOR JOINDER

             Pursuant to Rule 20(a), Plaintiff moves to join Mr. Helmstetler to this case as a

      plaintiff. Doc. 47. Since the Amended Complaint does not state a claim as to Mr.

      Helmstetler and the logistical and security concerns inherent in two-plaintiff prisoner

      litigation undermine the interests in judicial economy and convenience that Rule 20(a)

      seeks to promote, I recommend that the Court DENY Plaintiff’s motion for joinder.

             Permissive joinder under Rule 20(a) is a matter of the Court’s discretion. Hefley

      v. Textron, Inc., 713 F.2d 1487, 1499 (10th Cir. 1983). It is permissible where

             (i) the claims by or against the party to be joined arise from the same transaction,
             occurrence, or series of transactions or occurrences underlying the claims by or
             against the party it seeks to join; and (ii) the claims by or against the party to be
             joined share at least one question of law or fact with the claims by or against the
             party it seeks to join.




                                                   53
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 54 of 58




Green v. Padilla, 484 F. Supp. 3d 1098, 1124–25 (D.N.M. 2020). The rule “is to be

construed liberally in order to promote trial convenience and expedite the final

determination of disputes, thereby preventing multiple lawsuits.” Id. at 1150 (quoting

League to Save Lake Tahoe v. Tahoe Reg’l Plan. Agency, 558 F.2d 914, 917 (9th Cir. 1977)).

       “Many federal district courts have found that the pervasive impracticalities

associated with multiple-plaintiff prisoner litigation militate against permissive joinder

otherwise allowed by Fed. R. Civ. P. 20(a)(1).” Bourn v. Geo Grp., Inc., No. 11-cv-02628-

BNB, 2012 WL 451286, at *2 (D. Colo. Feb. 13, 2012) (unpublished) (six prisoners); see

also Boretsky v. Corzine, No. 08-2265 (GEB), 2008 WL 2512916, at *5 (D.N.J. June 23, 2008)

(unpublished) (gathering cases); Adams v. GEO Grp., Inc., No. CIV-21-297-D, 2021 WL

2407436, at *1 (W.D. Okla. Apr. 13, 2021) (unpublished) (two prisoners). Even when

prisoners are housed in the same facility, restrictions on interpersonal communication

within a detention facility pose challenges to coordination, circulating and jointly

revising pleadings and motions before their filing, and signing court documents as

required under Rule 11(a). Palacios v. Corr. Corp. of Am., CV 11-0584 MV/WPL, 2012 WL

13076596, at *9 (D.N.M. Sept. 14, 2012) (unpublished); Bourn, 2012 WL 451286, at *2.

Prisoners are also “’subject to transfer at any time to a facility other than the one where

they are currently incarcerated,’ which can further complicate such coordination” and

joint motion practice. Palacios, 2012 WL 13076596, at *9 (quoting Torrez v. Corr. Corp. of

Am., No. CV 09-2298-PHX-MHM, 2010 WL 320486, at *1 (D. Ariz. Jan. 20, 2010)


                                             54
     Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 55 of 58




(unpublished)). Such transfers may put the Court “in the position of ordering prison

official to allow co-plaintiff inmates to correspond with each other, in derogation of

facially valid and legitimate prison policy.” Id. (quoting Osterloth v. Hopwood, No. CV

06-152-M-JCL, 2006 WL 3337505, at *3 n.4 (D. Mont. Nov. 16, 2006) (unpublished)). In

addition to these logistical and security concerns, multiple-plaintiff prisoner litigation

“also raises concerns that pro se prisoner plaintiffs might be seeking to impermissibly

provide legal assistance to each other in pursuing their claims.” Id. (citations omitted).10

        Given the complications and burdens inherent in multiple-prisoner litigation,

joining Mr. Helmstetler to this case would frustrate, rather than advance, the interests of

convenience and judicial economy that underlie Rule 20. See Palacios, 2012 WL

13076596, at *10 (declining to consolidate two pro se prisoners’ separate cases due to the

complications and burdens inherent in two-prisoner litigation); Adams, 2021 WL

2407436, at *2 (dismissing a joined prisoner plaintiff from an action filed by two

prisoners without prejudice with instruction to pursue an independent action).

        Plaintiff contends that the appointment of counsel would alleviate these

difficulties. Doc. 47 at 3. The Court, though, lacks the authority to appoint counsel in



10In addition to the practical concerns about multi-plaintiff prisoner litigation, the joinder of multiple
prisoner plaintiffs may be unlawful. Compare Hubbard v. Haley, 262 F.3d 1194, 1197–98 (11th Cir. 2001)
(holding that 28 U.S.C. § 1915(b)(1) precludes joining pro se prisoner’s plaintiffs pursuant to Rule 20 lest a
prisoner use the rule to escape the act’s requirement that a prisoner bringing an action pay the full
amount of a filing fee), with Hagan v. Rogers, 570 F.3d 146, 154–55 (3d Cir. 2009) (holding that 28 U.S.C. §
1915(b)(1) does not repeal or modify Rule 20), and Boriboune v. Berge, 391 F.3d 852, 854 (7th Cir. 2004)
(same). The Tenth Circuit has not yet opined in this debate. See Woodruff v. Wyoming, 49 F. App’x 199,
202 n.1 (10th Cir. 2002) (unpublished).

                                                     55
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 56 of 58




civil cases like this one or reimburse counsel for time spent litigating cases like these.

The most that the Court may do is request an attorney to represent Plaintiff (and Mr.

Helmstetler if he were joined) for free. See Rachel v. Troutt, 820 F.3d 390, 396 (10th Cir.

2016). Each year, the Court receives far more requests for such representation than the

number of attorneys available to provide it. This shortage of pro bono attorneys forces

the Court to triage these requests and only request these attorneys to represent “clearly

deserving litigants.” Id. at 397. The Court has already found that, at this stage of

proceedings, this case is not one of the few that warrants a request for pro bono

representation. Doc. 62. Plaintiff’s desire to join another prisoner does not change this

finding.

           Aside from the logistical and security concerns, joining Mr. Helmstetler to this

case is improper because, as noted earlier, the Amended Complaint does not state a

claim for relief as to him. “In spite of the great liberality of Rule 20(a), the rule does not

excuse any of the joined parties from the obligations to state a claim against defendant

or defendants upon which relief may be granted.” 7 Charles Alan Wright & Arthur R.

Miller, Federal Practice & Procedure § 1656 & n.29 (3d ed. 2021) (gathering cases).

Plaintiff’s motion for joinder claims that Mr. Helmstetler was a prisoner at LCCF when

Plaintiff was exposed to crystalline silica, doc. 47 at 2, but no such allegations exist in the

Amended Complaint, see generally doc. 22. Nor does this Complaint include any

allegations about the extent of Mr. Helmstetler’s exposure to crystalline silica or


                                              56
           Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 57 of 58




       Defendants’ deliberate indifference to the serious risk that it posed to his health. Given

       the absence of any factual allegations about Mr. Helmstetler and the logistical and

       security problems that his joinder may pose, joining him to this case as a Plaintiff is not

       a proper use of the Court’s discretion. If Mr. Helmstetler wishes to seek vindication for

       his exposure to crystalline silica, he must bring a suit against Defendants himself.


VII.      CONCLUSION

              For the reasons above, I RECOMMEND that the Court do the following: (i)

       CONVERT Defendant Mindy Lewis-Ortega’s and the GEO Defendants’ Motions for

       Summary Judgment into Motions to Dismiss and DENY them; (ii) DENY as MOOT

       Plaintiff’s motions to deny or stay the summary judgment motions pending discovery;

       (iii) GRANT Defendant Franco’s Motion to Dismiss and DISMISS WITH PREJUDICE all

       of Plaintiff’s claims against him; (iv) DENY as MOOT the GEO Defendants’ Motion to

       Strike and Plaintiff’s Motion for Leave to File Surreply; (v) DENY Plaintiff’s Motion for

       Sanctions; (vi) CONSTRUE Jason Helmstetler’s Motion for Joinder as a motion to

       intervene and DENY it; and (vii) DENY Plaintiff’s Motion in Support of Joinder.

              I FURTHER RECOMMEND that the Court (i) VACATE IN PART its order (doc.

       26), dated November 12, 2020, finding that all the claims in the Amended Complaint

       survive preliminary screening under 28 U.S.C. § 1915A; (ii) DISMISS WITH PREJUDICE

       all Plaintiff’s claims against Defendants Lewis-Ortega, Valeriano, and the GEO Group

       and Plaintiff’s First Amendment claims against Defendants Vasquez and Solomon

                                                    57
    Case 2:18-cv-00619-JCH-GBW Document 77 Filed 08/16/21 Page 58 of 58




pursuant to 28 U.S.C. § 1915A for not stating a claim on further review; and (iii) ORDER

Defendants Smith, Solomon, and Vasquez to prepare a Martinez report on Plaintiff’s

Eighth Amendment and negligence claims that survive this review.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen-day
period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be
allowed.




                                           58
